DETAILED ACTION
This office action is in response to the remarks filed on 07/16/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Laadjal et al. Online estimation of aluminum electrolytic Capacitor parameters using a modified Prony’s Method (Herein Laadjal).
	Regarding claim 10, Son teaches (Figures 1-7) a cascade converter (Fig. 3), comprising: a single-phase cascade module, wherein the single-phase cascade module (20 and 23) comprises a plurality of cascade units (SM), each cascade unit comprises an AC/DC conversion circuit and a bus capacitor connected in series (Fig. 4), AC sides of all AC/DC conversion circuits of each single-phase cascade module are connected in cascade to form a cascade side of the single-phase cascade module (Fig. 4), one of the plurality of cascade units of the single-phase cascade module is selected as a first target cascade unit (SM1, Fig. 7), and the first target cascade unit having a first bus capacitor (CM); a current sampling circuit connected (detecting Iarm) with the cascade side of the single-phase cascade module with the first target cascade unit, wherein a cascade side current (iarm) of the single-phase cascade module is sampled by the current sampling circuit; a voltage sampling circuit (detecting Vsmt) electrically connected with the first target cascade unit, wherein a voltage across the first bus capacitor is sampled by the voltage sampling circuit to obtain a first sampling voltage (Vsmt); and a detecting circuit electrically connected with the current sampling circuit and the voltage sampling circuit (with 12), the detecting circuit (140) calculates equivalent values according to a switching signal (g(t)) from the AC/DC conversion circuit of the first target cascade unit. (For example: Par. 62-73)

	Laadjal teaches (Figures 1-25) wherein the detecting circuit (Fig. 5) calculates a first equivalent series resistance and a capacitance value of the first bus capacitor  (ESR and C) according to the cascade side current and the first sampling voltage. (Sections II- IV)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage, as taught by Laadjal, to improve the operation of the converter by determining the lifetime of the capacitor. 
	Regarding claim 11, Son teaches (Figures 1-7) wherein each cascade unit further comprises a rectifier circuit (bridge, fig. 4), and the rectifier circuit is connected with the bus capacitor in series (Cm). 
	Regarding claim 14, Son teaches (Figures 1-7)  wherein another cascade unit (Sm2) is selected as a second target cascade unit from the single-phase cascade module (20) with the first target cascade unit, and the second target cascade unit has a second bus capacitor (cm), wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage (Vsm(t) of Sm2), wherein the second target cascade unit and the first target cascade unit are 
	Son does not teach wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage. 
	Laadjal teaches (Figures 1-25) wherein the detecting circuit (Fig. 5) calculates a first equivalent series resistance and a capacitance value of the first bus capacitor  (ESR and C) according to the cascade side current and the first sampling voltage. (Sections II- IV)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage, as taught by Laadjal, to improve the operation of the converter by determining the lifetime of the capacitor. 
	Regarding claim 20, Son teaches (Figures 1-7) a cascade converter (Fig. 3) with a bus capacitor (Cm). (For example: Par. 62-73)
	Son does not teach wherein the bus capacitor of each cascade unit is an electrolytic capacitor.
	Laadjal teaches (Figures 1-25) wherein the bus capacitor of each cascade unit is an electrolytic capacitor. (Sections II- IV)
. 

Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Laadjal et al. Online estimation of aluminum electrolytic Capacitor parameters using a modified Prony’s Method (Herein Laadjal) and further in view of Peng et al. US RE37126.
	Regarding claim 12, Son teaches (Figures 1-7) the AC/DC conversion circuit is an H-bridge switching circuit (Figs. 3-4)
	Son does not teach wherein the cascade converter works at a carrier phase shifting modulation.
	Peng teaches (Figures 3-7) wherein the cascade converter works at a carrier phase shifting modulation (See fig. 7). (For example: Col. 8-9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the cascade converter works at a carrier phase shifting modulation, as taught by Peng, to improve the operation of the converter by determining the lifetime of the capacitor.
	Allowable Subject Matter
Claims 1-9 are allowable.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…selecting one of the plurality of cascade units as a first target cascade unit, the first target cascade unit having a first bus capacitor; sampling a voltage across the first bus capacitor to obtain a first sampling voltage; calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency according to the first sampling voltage; sampling a cascade side current of the single-phase cascade module corresponding to the first target cascade unit; calculating a first current according to the sampled cascade side current and a switching signal from the AC/DC conversion circuit of the first target cascade unit; calculating an amplitude and a phase of a first ripple current flowing through the first bus capacitor at the twice switching frequency according to the first current; and acquiring a first equivalent series resistance and a capacitance value of the first bus capacitor according to the amplitude and the phase of the first ripple voltage and the amplitude and the phase of the first ripple current..”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “…wherein another cascade unit is selected as a second target cascade unit from the single-phase cascade module with the first cascade unit, and the second target cascade unit has a second bus capacitor, wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage, wherein the detecting circuit calculates a second equivalent series resistance and a capacitance value of the second bus capacitor according to the second sampling voltage, the amplitude of the first ripple current of the first target cascade unit and a carrier phase difference between the second target cascade unit and the first target cascade unit.”
Claim 15; prior art of record fails to disclose either by itself or in combination:  “…wherein the first equivalent series resistance and the capacitance value of the first bus capacitor are calculated by an online monitoring method, and the method comprises steps of: calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency; calculating a first current according to the sampled cascade side current and the switching signal from the AC/DC conversion circuit of the first target cascade unit; calculating an amplitude and a phase of a first ripple current flowing through the first bus capacitor at the twice switching frequency; and acquiring the first equivalent series resistance and the capacitance 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the prior art show the estimation of the capacitance and the ESR element by the process described in the claims.
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
	Applicant argued that “Hence, Laadjal fails to disclose or teach the features “the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current, the first sampling voltage and a switching signal from the AC/DC conversion circuit of the first target cascade unit” as recited in Claim 10”. However, The Laddjal references teaches how to estimate the ESR with the use of the current and voltage of the converter (See figures 5 and 6). Therefore, the claim limitations are met by the prior art.
 	Applicant argued “Hence, there is no motivation or suggestion for one skilled in the art to combine the feature of Son and the feature of Laadjal to achieve the feature “the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current, the first sampling voltage and a switching signal from the AC/DC conversion circuit of the first target cascade unit” as recited in Claim10”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Son teaches modular multilevel converter each cell having a capacitor (Fig. 4). Laadjal teaches a method of estimating the life of the capacitor of a converter. A person having ordinary skill in the art would make said combination to determine the reliability and life of the converter since, as since in Figure 4 the cells have a capacitor and if the capacitor is inefficient the converter will be inefficient.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838